Citation Nr: 1430761	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  11-09 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen service connection for ulcerative colitis and irritable bowel syndrome (originally claimed as ulcerative colitis and bowel disease).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1977 to August 1981, and from August 1983 to May 1992.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Service connection for ulcerative colitis/irritable bowel syndrome was previously denied by the RO in November 2005.  The Veteran filed a notice of disagreement in December 2005, and a statement of the case was issued in January 2006, but the Veteran did not perfect the appeal of the decision to the Board or submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R. § 3.156(b) (2013); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  Finally decided claims cannot be reopened in the absence of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Barnett, supra.  

In a March 2011 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO in Waco, Texas (Travel Board hearing).  In April 2014, the Veteran withdrew his hearing request.  The hearing request is withdrawn.  38 C.F.R. § 20.704 (2013).  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  



FINDINGS OF FACT

1.  An unappealed November 2005 rating decision, in pertinent part, denied service connection for ulcerative colitis and irritable bowel syndrome on the basis that service treatment records were negative for diagnosis or treatment for ulcerative colitis or irritable bowel syndrome during service; irritable bowel syndrome did not manifest to a compensable degree from service, post-service treatment records were negative for treatment for irritable bowel syndrome, and there was no evidence showing a chronic, undiagnosed illness; and there was a known clinical diagnosis of ulcerative colitis that neither occurred in nor was caused or aggravated by service.

2.  The evidence received since the November 2005 rating decision does not relate to an unestablished fact that is necessary to substantiate the claim for service connection for ulcerative colitis and irritable bowel syndrome.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision to deny service connection for ulcerative colitis and irritable bowel syndrome became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has not been received to reopen service connection for ulcerative colitis and irritable bowel syndrome.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here, the Veteran was provided notice in September 2007, prior to the initial adjudication of the claim in June 2008.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability evaluations and effective dates.  The September 2007 letter also satisfied the requirements under Kent.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, private treatment records, VA examination reports, articles submitted by the Veteran, and lay statements.  VA treatment records dated from January to October 2004 are unavailable.  In the August 2007 claim to reopen service connection, the Veteran indicated that he had received VA treatment from 2004 to present.  The RO made an initial request for medical records in August 2007 and the VA Medical Center (VAMC) indicated that no treatment records dated from January to October 2004 were available.  In February 2008 correspondence, the RO notified the Veteran that it was unable to obtain the aforementioned records and asked him to submit any documents relating to the claimed disability in his possession.  In June 2008, the RO issued a formal finding on the unavailability of VA treatment records dated from January to October 2004 and informed the Veteran that he should submit any VA treatment records in his possession to the RO, to which the Veteran did not respond.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  While the RO has not arranged for a VA examination in connection with the Veteran's claim to reopen service connection, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  As discussed in detail below, the Board finds that the evidence submitted since the previous denial of service connection for ulcerative colitis and irritable bowel syndrome does not meet the threshold burden of being new and material to reopen the claim; therefore, VA did not violate its duty to assist by not obtaining a medical opinion with regard to this issue.

As noted above, the Veteran withdrew the Board hearing request in April 2014.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.      § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   


Reopening Service Connection for Ulcerative Colitis and Irritable Bowel Syndrome

The Veteran seeks to reopen the previously denied claim of service connection for ulcerative colitis and irritable bowel syndrome.  The claim, initially filed in June 2005, was originally denied in a November 2005 rating decision.  The Veteran filed a notice of disagreement in December 2005 and a statement of the case was issued in January 2006; however, the Veteran did not perfect the appeal of the decision to the Board or submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings, 509 F.3d at 1368.  As such, the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran v. Brown, 7 Vet. App. 216 (1995).

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

In the November 2005 rating decision, the RO, in pertinent part, denied service connection for ulcerative colitis and irritable bowel syndrome on the basis that service treatment records were negative for diagnosis or treatment for ulcerative colitis or irritable bowel syndrome during service; irritable bowel syndrome did not manifest to a compensable degree from service, post-service treatment records were negative for treatment for irritable bowel syndrome, and there was no evidence showing a chronic, undiagnosed illness; and there was a known clinical diagnosis of ulcerative colitis that neither occurred in nor was caused or aggravated by service.  The RO noted that the medical opinions of record did not relate ulcerative colitis to exposure to Gulf War contaminants and rather indicated that the stress of participation in combat may have made the illness worse.  The RO noted that the Veteran was not in combat during the onset of the ulcerative colitis and the weight of the evidence indicated that the Veteran did not have ulcerative colitis during service.  

The pertinent evidence of record at the time of the November 2005 rating decision includes service treatment records from August 1977 to August 1981 and from August 1983 to May 1992 (both periods of active service), private treatment records dated from May to September 2005, an October 2005 VA examination report, a private medical opinion from Dr. R.H. dated December 2004, a private medical opinion from Dr. S.C. dated February 2005, and lay statements from the Veteran and his friend.  

In the June 2005 original claim for service connection, the Veteran contended that he had problems with ulcerative colitis and bowel disease during service in the Persian Gulf.  In an October 2005 written statement, the Veteran's friend, who served with the Veteran in the Persian Gulf, contended that the Veteran told him numerous times since their return from active service that he was having troubles with his stomach and that he was taking over the counter medication.  In a November 2005 notice of disagreement, the Veteran contended that the ulcerative colitis began during service in the Persian Gulf, but that the symptoms were not constant, he worked through them by taking over the counter medication, and that he did not seek treatment in service because he was trying to obtain a promotion.  The Veteran stated that he was not offered a separation physical which would have revealed the bowel problems he was having in service.

The Board has reviewed the evidence of record received since the November 2005 rating decision and finds that it does not qualify as new and material evidence to warrant reopening service connection for ulcerative colitis and irritable bowel syndrome.  

Private treatment records dated from January 1998 to May 2010, VA treatment records dated from October 2005 to September 2013, and a March 2013 VA examination report reflect post-service diagnosis of and treatment for ulcerative colitis (the presence of a current disability of ulcerative colitis is not in dispute), but still do not tend to establish any complaint, treatment, or diagnosis of ulcerative colitis or irritable bowel syndrome during service, current diagnosis or treatment for irritable bowel syndrome, or a causal link (nexus) between the current ulcerative colitis and service.  As such, while the evidence detailed above is "new" in the sense that was not previous of record, it is not "material" as it does not relate to an unestablished unestablished fact necessary to substantiate the claim.  See Smith,    12 Vet. App. 312 (holding that if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened); see also 38 C.F.R. § 3.156(a).    

The Veteran also submitted multiple articles that provide general information about undiagnosed illnesses and medically unexplained chronic multisymptom illnesses that affect veterans who served in the Southwest Asia theater of operations during the Persian Gulf War (the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War is not in dispute); however, the articles do not serve to establish any complaint, treatment, or diagnosis of ulcerative colitis or irritable bowel syndrome during service, current diagnosis or treatment for irritable bowel syndrome, or a causal link (nexus) between the current ulcerative colitis and service.  As such, while the evidence detailed above is "new" in the sense that was not previous of record, it is not "material" as it does not relate to an unestablished unestablished fact necessary to substantiate the claim.  See id.

The Veteran also resubmitted the December 2004 and February 2005 private medical opinions from Dr. R.H. and Dr. S.C., respectively, as well as the October 2005 VA examination report; however, because this evidence was of record at the time of the November 2005 rating decision, it does not constitute "new evidence.  

During the course of the present appeal to reopen service connection, the Veteran has contended that the ulcerative colitis was caused by exposure to environmental agents and/or sarin gas during service in the Persian Gulf War with symptoms of ulcerative colitis beginning during service.  See August 2007 claim to reopen service connection, October 2007 and March 2011 written statements.  In an April 2010 notice of disagreement and an August 2010 written statement, the Veteran contended that he had irritable bowel syndrome due to exposure to hazardous waste and material from his service in Kuwait, Saudi Arabia, and Iraq during the Persian Gulf War.  

In an April 2011 written statement, the Veteran's spouse contended that the Veteran began having stomach problems during active service that he treated with over the counter medications.  The Board finds that this lay evidence is not "new" because it is redundant of evidence already considered by VA in the November 2005 denial of the claim.  See June 2005 claim, October 2005 written statement from the Veteran's friend.  VA considered the Veteran contentions that he had irritable bowel syndrome in service as well as that the ulcerative colitis was related to exposure to environmental or other hazardous agents in service during the Persian Gulf War in the original denial of service connection as detailed in the November 2005 rating decision.

In an April 2012 written statement, the Veteran contended that the claimed ulcerative colitis and irritable bowel syndrome should have been considered under direct service connection or at least residuals from exposure he had during active service in the Persian Gulf.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a final denial on one theory of entitlement is a final denial on all theories.  See also Velez v. Shinseki, 23 Vet. App. 199 (2009).  Relevant to new and material claims, a new theory of causation for the same disease or injury that is the subject of a previously denied claim cannot be the basis of a new claim, and instead the matter must be treated as a claim to reopen.  Boggs v. Peake, 520 F.3d 1330 (2008).  Further, the Board finds that the November 2005 rating decision explicitly denied service connection on direct, secondary, and presumptive (under 38 C.F.R. § 3.317 (2013) for undiagnosed illness or chronic multisymptom illnesses) bases. 

Based on the above, none of the evidence received since the November 2005 rating decision constitutes new and material evidence tending to show that the disorder occurred in or was caused by service that was not already considered by VA in the previous denial.  As a result, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  Accordingly, the evidence received since the most recent final denial of the claim in November 2005 is not new and material, and reopening the claim for service connection for ulcerative 

colitis and irritable bowel syndrome is not warranted.  Until the evidence meets the threshold burden of being new and material to reopen the claim, reopening of the claim must be denied, and the merits-based standard of benefit of the doubt does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the appeal to reopen service connection for ulcerative colitis and irritable bowel syndrome is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


